Citation Nr: 1046888	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  10-14 834	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lower back strain.

2.  Entitlement to service connection for a left knee strain 
(claimed as a left leg bone disorder).

3.  Entitlement to service connection for a squamous cell 
carcinoma on the left side of the nose, postoperative (claimed as 
skin cancer).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied the benefits sought on appeal.  

In his April 2010 substantive appeal (on VA Form 9), the Veteran 
requested a videoconference hearing before a BVA Veterans Law 
Judge (VLJ).  In an October 2010 letter, he was notified that his 
hearing had been scheduled for December 8, 2010.  On that day, 
the Board received a statement from the Veteran indicating he 
wished to withdraw his appeal for all issues.  His hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

On December 8, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal in a December 2010 
statement, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


